

MASTER SEPARATION AND DISTRIBUTION AGREEMENT


THIS AGREEMENT (hereafter the "AGREEMENT") is effective as of October 1, 2005,
by and between;


RG Global Lifestyles, Inc., a Delaware Corporation, having corporate offices at
30021 Tomas, Suite 200, Rancho Santa Margarita, CA 92688, hereafter “RGGL”,


AND:


Omeco Investment Group Ltd.,
Handajati Widjaja,
Serialam Pasaribu,
Lindiani Poerwaningsih,
Tan Wie Ling,
Fitri Dafiyanti Kasidik,
Nasimun,
Linda Margarita Halim,
Mastertime Worldwide Ltd.,
Winterpark Offshore Ltd.,
Good Vale Equities Ltd.,




individuals and stockholders of RGGL, collectively hereafter “DISTRIBUTEES”,


WHEREAS, RGGL is the owner and in control of Amerikal Nutraceutical Corp.,
presently a wholly owned subsidiary of the RGGL, formed under the laws of
California with offices at 17751 Mitchell Ave., Irvine CA 92614, hereafter
“AMERIKAL”, the object of this AGREEMENT.


All outstanding and issued shares of common stock of AMERIKAL are owned and
controlled by RG Global Lifestyles, Inc.


WHEREAS, DISTRIBUTEES are stockholders of RGGL.


WHEREAS, The Board of Directors of RGGL and AMERIKAL believe it to be to their
advantage, and to the advantage of all of the stockholders of RGGL, to
distribute all of the stock, property, assets and liabilities of AMERIKAL to
DISTRIBUTEES (“DISTRIBUTION”).


WHEREAS, RGGL will receive an aggregate of 7,500,000 shares of common stock of
RGGL (RGBL.OB), par value $.001, in exchange for the DISTRIBUTION;


WHEREAS, DISTRIBUTEES will place 315,561 shares of common stock of RGGL in
escrow as a reserve for indemnification to RGGL and or Amerikal, or settlement
of any claims for liabilities attributable to the Agreement or discontinued
operations, according to the terms and conditions as states in the Escrow
Agreement between the parties.


1

--------------------------------------------------------------------------------


WHEREAS, RGGL and DISTRIBUTEES intend that the DISTRIBUTION will qualify as a
tax-free exchange under Section 355 of the Internal Revenue Code of 1986, as
amended (the "CODE").


THEREFORE, DISTRIBUTEES AND RGGL ACKNOWLEDGE THAT THIS AGREEMENT SHALL BE
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH BELOW;


Section 1. Terms


1.1 Distribution Terms.


A. Subject to the conditions and terms set forth herein, the DISTRIBUTEES do
assume, guarantee and accept, without reservation of any type, all claims, debts
and or encumbrances now of record and arising prior to this AGREEMENT, and any
and all claims, debts, and or encumbrances that may arise in conjunction with
the execution of the DISTRIBUTEES’ responsibilities under this AGREEMENT.


B. DISTRIBUTEES specifically relieve, and agrees to hold harmless, RGGL from any
and all liability, debt, responsibility, claims, costs, fees, and
accountability, of any and all types, arising after the date of execution of
this AGREEMENT.


C. RGGL agrees to transfer, assign, and sell all its rights, claims, and
ownership of AMERIKAL, free and clear of all claims whatsoever except those
agreed to herein.


1.2 Stock Distribution and Escrow.


A. DISTRIBUTEES will transfer to RGGL an aggregate of 7,500,000 shares of
publicly traded common stock of RGGL (RGBL.OB), par value $.001, as set forth in
Exhibit D.


B. DISTRIBUTEES will place 315,561 shares of common stock of RGGL in an escrow
account of RGGL’s choosing as a reserve for settlement of any claims presented
to RGGL for liabilities attributable to the discontinued operations, according
to the terms and conditions as states in the Escrow Agreement between the
parties, Exhibit E


C. RGGL will transfer all outstanding common stock of AMERIKAL to DISTRIBUTEES.


D. CLOSING SHALL BE ON the date execution of this AGREEMENT unless extended by
mutual agreement in writing. This AGREEMENT shall remain and will be considered
executory until A and B have been satisfied, irrespective of any other clause
herein.


2

--------------------------------------------------------------------------------


1.3 Conditions


The following are conditions to the consummation of the DISTRIBUTION. The
conditions are for the sole benefit of RGGL and shall not give rise to or create
any duty on the part of RGGL or the RGGL Board of Directors to waive or not
waive any such condition.


A. NO LEGAL RESTRAINTS. No order, injunction or decree issued by any court or
agency of competent jurisdiction or other legal restraint or prohibition
preventing the consummation of the DISTRIBUTION shall be in effect and no other
event outside the control of RGGL shall have occurred or failed to occur that
prevents the consummation of the DISTRIBUTION.


Section 2. Representations


As a material inducement to the DISTRIBUTEES to enter into the AGREEMENT and
purchase AMERIKAL, RGGL and AMERIKAL, jointly and severally, represent and
warrant that:


2.1
Organization and Corporate Powers.



AMERIKAL is a corporation duly incorporated and validly exists under the laws of
the State of California as evidenced by Exhibit A. The copies of the
Corporation's Articles of Incorporation, bylaws, and books and records or copies
thereof have been or will be furnished to the DISTRIBUTEES on or before the
closing and such copies thereof reflect all amendments made thereto at any time
prior to the date of this AGREEMENT and such copies are correct and complete.


2.2
Capital Stock and Related Matters.



The DISTRIBUTEES acknowledge and RGGL represents that the shares of stock of
AMERIKAL have "NOT" been registered under Securities Act of 1933 ("1933 Act") or
under any state security laws prior to this AGREEMENT.


2.3
No Undisclosed Liabilities.



RGGL warrants to the DISTRIBUTEES that there are no undisclosed liabilities of
AMERIKAL to the best of RGGL'S knowledge.


2.4
Corporate Powers.



The DISTRIBUTEES have all requisite corporate powers and authority and all
material licenses, permits and authorizations necessary to own and operate its
properties, carry on its business as now conducted, and enter into and execute
this AGREEMENT.


3

--------------------------------------------------------------------------------


Section 3. Subsidiaries


AMERIKAL has no, nor has had any, subsidiaries or affiliated companies during
the period prior to this AGREEMENT while a subsidiary of RGGL, and does not
otherwise own or control, directly or indirectly, any equity interest in any
corporation or entity that has not been disclosed in this agreement.


Section 4. Conduct of Business; Liabilities


AMERIKAL is not in default under, and no condition exist that with notice or
lapse of time would constitute a default of AMERIKAL under;


a.
any mortgage, loan agreement written or oral, evidence of indebtedness or other
instrument evidencing borrowed money to which AMERIKAL is a party or by which
AMERIKAL is bound or;



b.
any judgment, order or injunction of any court, arbitrator or government agency
that would reasonably be expected to affect materially and adversely the
business, financial condition or results of operations of AMERIKAL taken as a
whole.



c.
DISTRIBUTEES agree and acknowledge that RGGL shall not be liable, be responsible
and or held accountable for any of the liabilities or responsibilities
whatsoever of AMERIKAL incurred or accrued prior to, and or after, the execution
date and time of this AGREEMENT, unless such liability is expressly agreed to be
assumed or retained by RGGL in Exhibit C.



d.
DISTRIBUTEES hereby agrees to accept all responsibilities, and be held
accountable for any of the liabilities or responsibilities whatsoever of
AMERIKAL incurred or accrued prior to the execution date and time of this
agreement and does hereby release, indemnify, and hold harmless RGGL, its
agents, officers, directors, attorneys, affiliates, subsidiaries, heirs and
assigns, from any and all such liability or claims whatsoever, which were
incurred, accrued, and or arise prior to, out of, and or after, the execution
date and time of this AGREEMENT.



Section 5. Financial Statements


RGGL has made available to DISTRIBUTEES on or before the closing, their audited
consolidated financial statements for the fiscal year ending March 31, 2005, and
unaudited consolidated financial statements for the periods ending June 30 and
September 30, 2005, which includes AMERIKAL.


Section 6. Title and Related Matters


Except as set forth in Exhibit G, AMERIKAL has good and marketable title to all
of its property, real or personal, and other assets included in the Financial
Statements, free and clear of all security interest, mortgages, liens, pledges,
charges, claims or encumbrances of any kind or character.


4

--------------------------------------------------------------------------------


Section 7. Litigation


Except as set forth in Exhibit D, to the best of RGGL'S knowledge there are no
material actions, suits, proceedings, orders, investigations or claims pending
or overtly threatened against AMERIKAL or its property of either, at law or in
equity, or before or by any governmental department, commission, board, bureau,
agency or instrumentality. AMERIKAL is not subject to any arbitration
proceedings under collective bargaining agreements or otherwise or, to the best
of RGGL'S knowledge subject to any government investigations or inquires: and to
the best of RGGL'S directors, and responsible officers' of AMERIKAL, there is no
basis for any of the foregoing.


Section 8. Tax Matters


a. RGGL has prepared in a substantially correct manner and have filed all tax
returns and reports heretofore required to be filed by them and paid all taxes
shown as due thereon.


b. No taxing authority has asserted any deficiency in the payment of any tax or
informed RGGL that it intends to assert any such deficiency or to make any audit
or other investigation of AMERIKAL for the purpose of determining whether such a
deficiency should be asserted against AMERIKAL.


Section 9. Compliance with Laws


To the best of RGGL'S knowledge, AMERIKAL is, in the conduct of business, in
substantial compliance with all laws, statutes, ordinances, regulations, orders,
judgments or decrees applicable to them, the enforcement of which, if AMERIKAL
was not in compliance therewith, would have a materially adverse effect on the
business of AMERIKAL, taken as a whole. Neither RGGL nor AMERIKAL have received
any notice of any asserted present or past failure by AMERIKAL to comply with
such laws, statutes, ordinances, regulations, orders, judgments or decrees.


Section 10. Employment and Labor Related Matters


To RGGL'S knowledge, no employee of AMERIKAL is in violation of any material
term of any employment contract, or any other contract or agreement relating to
the relationship of such employee with AMERIKAL or any other party because of
the nature of the business conducted or to be conducted by AMERIKAL. Each
employee of AMERIKAL with access to confidential or proprietary information has
executed, or in the ordinary course of business will execute, a proprietary
information agreement obligating such employee to hold confidential AMERIKAL
proprietary information. AMERIKAL has in all material respects complied with all
applicable US and California Laws relating to employment.


5

--------------------------------------------------------------------------------


Each party agrees not to directly solicit or recruit the other party's employees
for a period of two years following the effective date of the DISTRIBUTION.


Section 11. Agreements and Commitments


RGGL has provided AMERIKAL a complete and accurate list of each material
agreement, contract, instrument and commitment to which AMERIKAL is a party.


Section 12. Personnel


RGGL has provided AMERIKAL a true and complete list of names, title, and current
salaries of all officers of AMERIKAL; the names of all directors of AMERIKAL the
wage rates, (or range ), for each class of exempt and nonexempt, salaried and
hourly employees of AMERIKAL all scheduled or contemplated increases in
compensation or bonuses; and all scheduled or contemplated promotions.


Section 13. Intellectual Property


AMERIKAL owns or has the right to use free and clear of all liens, charges,
claims and restrictions, those patents, trademarks, service marks, trade names,
copyrights, licenses and other intellectual property rights necessary to comply
with this AGREEMENT. To the knowledge of RGGL or AMERIKAL, AMERIKAL has not
infringed upon, nor is it infringing upon, any patent, trademark, service mark,
and trade name, copyright or other intellectual property of any third party nor
is RGGL and AMERIKAL aware of any violation by third party of such.


Section 14. Benefit Plans


AMERIKAL does not maintain any retirement or deferred compensation plan, saving,
incentive, stock option or stock purchase plan, unemployment compensation plan,
vacation pay, severance pay, bonus or benefit arrangement, insurance or
hospitalization program or any other fringe benefit arrangement for any
employee, consultant, or agent of AMERIKAL or RGGL whether pursuant to a
contract, agreement, custom, law, or informal understanding for which RGGL and
AMERIKAL may have an ongoing material liability after the execution of this
AGREEMENT.


Section 15. Assignment


The Parties agree that no party may assign his interest under this AGREEMENT
without the prior written consent of the other party, which consent will not be
unreasonably withheld. However, each party may, by notice to the other party,
assign its interest under this AGREEMENT to an affiliated company. In the case
of such assignment, the Parties shall remain liable for all their obligations
under this AGREEMENT.


6

--------------------------------------------------------------------------------


Section 16. Compliance with the laws, rules and regulations


The Parties agree to comply with all applicable laws, rules and regulations of
the United States, and California, DISTRIBUTEES agree to file applications and
be responsible for all costs for any and all certificates, permits, licenses,
governing authority approvals, and any other documentation otherwise necessary
to meet the Parties' obligations under this AGREEMENT. DISTRIBUTEES and RGGL
agree to execute and complete any and all Exhibits and supply all information
necessary to complete this AGREEMENT on or before closing.


Section 17. Governing law


This AGREEMENT shall be interpreted and governed by and enforced in accordance
with the laws of the State of California.


Section 18. Dispute resolutions


1. All disputes arising in connection with this AGREEMENT, or any agreement made
in furtherance thereof, except as to matters of urgent interest, shall be
finally settled by arbitration in accordance with the arbitration rules of the
American Arbitration Association.


2. The arbitral tribunal shall be composed of three (3) arbitrators.


3. RGGL shall choose one arbitrator, DISTRIBUTEES shall choose one arbitrator,
and the two so chosen shall appoint the third arbitrator. The place of
arbitration shall be convenient to both parties in the State of California. The
arbitral procedure shall be conducted in the English language.


4. Each party to the arbitration shall bear the cost of their individual
representation regardless of the arbitration decision and award and such cost
shall not be a part of said decision and or award.


5. Each party to the arbitration shall share equally in any cost and fees of the
American Arbitration Association that are assessed per the fee schedule as
published.


6. Any award or decision will be enforceable through any court of proper
jurisdiction in the United States of America.


Section 19. Severability, Corrections, Counterparts.


Any provision of the AGREEMENT prohibited by applicable law shall be invalid to
the extent of such prohibition unless it is determined by the Parties hereto
that such prohibition invalidates the purpose or intent of this AGREEMENT. The
parties to this AGREEMENT agree to modify and execute any changes necessary to
correct any errors clerical and verbiage which may cloud and or misdirect the
intent and purpose of this AGREEMENT. This AGREEMENT may be executed in one or
more counterparts, each of which when executed shall be deemed an original, but
all of which taken together shall constitute one and the same document.


7

--------------------------------------------------------------------------------


Section 20. Force Majeure


Neither party hereto shall be responsible for damages caused by the delay or
failure to perform in whole or in part hereunder or noncompliance with any of
the terms hereof when such delay, failure or noncompliance is caused by or
results from acts of God, earthquakes, fires, floods, perils of sea, wars
(declared or undeclared), terrorist acts, strikes, riots or any other causes
beyond the control of the party who is in default or who is unable to comply
with the terms of this AGREEMENT, whether or not similar to those enumerated.


Section 21. Modification


This AGREEMENT may only be modified by an instrument in writing executed by all
the Parties hereto this AGREEMENT.


Section22. Notices


All notices and communications hereunder shall be made in writing, posted in the
U.S. Mail, and properly addressed to the Parties as follows:


DISTRIBUTEES


______________________
______________________


RG Global Lifestyles, Inc: (RGGL)
30021 Tomas, Suite 200
Rancho Santa Margarita, CA 92688


Amerikal Nutraceutical Corp. (AMERIKAL)
17751 Mitchell Ave.
Irvine CA 92614


IN WITNESS WHEREOF, the parties do hereby agree to and execute this AGREEMENT by
setting below their hand and seal, this 15th day of November 2005.


Louis Knickerbocker




/s/                                                
As Chairman of the Board, President and C.E.O.,
for and on behalf of,
RG Global Lifestyles, Inc.


8

--------------------------------------------------------------------------------




Louis Knickerbocker




/s/                                                
As C.E.O.,
for and on behalf of,
Amerikal Nutraceutical Corp.




DISTRIBUTEES:




* /s/ Hooi Shoke Yan
Hooi Shoke Yan
Managing Director 
Omeco Investment Group Ltd.




* /s/ Handajati Widjaja
Handajati Widjaja




* /s/ Serialam Pasaribu
Serialam Pasaribu




* /s/ Lindiani Poerwaningsih
Lindiani Poerwaningsih




* /s/ Tan Wie Ling
Tan Wie Ling




* /s/ Fitri Dafiyanti Kasidik
Fitri Dafiyanti Kasidik




* /s/ Nasimun
Nasimun


9

--------------------------------------------------------------------------------




* /s/ Linda Margarita Halim
Linda Margarita Halim




* /s/ Chong Weiyi
Chong Weiyi
Managing Director
Mastertime Worldwide Ltd.,




* /s/ Peh Ee Hong
Peh Ee Hong
Managing Director
Winterpark Offshore Ltd.,




* /s/ Peh Ee Ming
Peh Ee Ming
Managing Director
Good Vale Equities ltd,




* By: /s/                                                
Anne Farrell - Attorney in Fact

10

--------------------------------------------------------------------------------



INDEX of EXHIBITS



Exhibit A
Copy of Articles of Incorporation of Amerikal Nutraceutical Corp.




Exhibit B
Resolution of Board of Directors of RG Global Lifestyles, Inc. Approval to Sell.




Exhibit C
Liabilities retained by RGGL




Exhibit D
Table of DISTRIBUTEES and RGBL.OB common stock to be transferred




Exhibit E
Escrow Agreement



11

--------------------------------------------------------------------------------


[exhibitax1x1.jpg] 

--------------------------------------------------------------------------------


[exhibitax2x1.jpg] 

--------------------------------------------------------------------------------



RESOLUTIONS OF THE BOARD OF DIRECTORS OF
RG GLOBAL LIFESTYLES, INC.


BOARD MEETING: NOVEMBER 15, 2005


Agreement to Distribute Amerikal Nutraceutical, Inc.


WHEREAS, there has been presented to this meeting a form of Separation and
Distribution Agreement between RG Global Lifestyles, Inc. and certain
shareholders (“Agreement”), providing for the distribution of all outstanding
shares of common stock of Amerikal Nutraceutical Corp., a wholly owned
subsidiary of the Company, in exchange for 7,500,000 shares of the Company’s
common stock. The Company is informed by its legal and accounting advisers that
the transaction qualifies as a tax-free exchange under Section 355 of the
Internal Revenue Code, with no gain or loss to be recognized by either party.


WHEREAS, the Board has reviewed such form of Agreement and such terms and finds
that it is in the best interest and to the benefit of the Company to enter in to
and perform such Agreement on its terms;


NOW THEREFORE BE IT RESOLVED, that the CEO of the Company is hereby authorized
to execute, in the name and on behalf of the Company, and deliver an Agreement,
substantially in the form of the Agreement presented at this meeting, except for
such changes the CEO shall deem proper, such execution by the CEO of the
Agreement to be conclusive evidence that the CEO deems all the terms and
provisions thereof to be proper; and


FURTHER RESOLVED, that each and every officer of the Company be and hereby is
authorized in the name and behalf of this Company from time to time to take such
actions and to execute and deliver such certificates, instruments, notices and
documents as may be required or as such officer may deem necessary, advisable or
proper in order to carry out and perform the obligations of the Company pursuant
to these resolutions; all such actions to be performed in such manner, and all
such certificates, instruments, notices, and documents to be executed and
delivered in such form, as the officer performing or executing the same shall
approve, the performance or execution thereof by such officer to be conclusive
evidence of the approval thereof by such officer and the Board.
 
 

/s/                                                
/s/                                                 Lou Knickerbocker - Chairman
of the Board Budy Hartono        
/s/                                                
/s/                                                 Grant King - Director  Bruce
Thomsen         /s/                                                
/s/                                                 Karim Joseph Murray
Steve Ritchie

 
 

--------------------------------------------------------------------------------




EXHIBIT ‘C’


Liabilities Retained by RGGL


RGGL expressly assumes and retains the responsibility for any funds advanced by
or liabilities or expenses incurred by AMERIKAL to, for the benefit of, or on
behalf of RGGL and its wholly-owned subsidiary AQUAIR, INC. from and after
October 1, 2005 to and including the date of this Agreement.
 
 

--------------------------------------------------------------------------------



Exhibit “D”


TABLE OF DISTRIBUTEES and RGBL.OB common stock to be transferred.



 
Transferred Shares
Escrowed Shares
       
Omeco Investment Group
290385
 
12217
       
Hanajati Widjaja
917222
 
38592
       
Serialam Pasaribu
917223
 
38592
       
Lindiani Poerwaningsih
917222
 
38592
       
Tan Wie Ling
917223
 
38592
       
Fitri Dafiyanta Kasidik
917223
 
38592
       
Nasimun
917223
 
38592
       
Linda Margarita Halim
835121
 
35138
       
Mastertime Worldwide
290386
 
12218
       
Winterpark Offshore
290386
 
12218
       
Good Vale Equities
290386
 
12218
       
TOTAL
7500000
 
315561




--------------------------------------------------------------------------------




ESCROW AGREEMENT
 
This Escrow Agreement dated as of November ___, 2005 ("Agreement") is made by
and among (i) RG Global Lifestyles, a California corporation ("RGGL"); (ii)
Omeco Investment Group Ltd., Handajati Widjaja, Serialam Pasaribu, Lindiani
Poerwaningsih, Tan Wie Ling, Fitri Dafiyanti Kasidik, Nasimun, Linda Margarita
Halim, Mastertime Worldwide Ltd., Winterpark Offshore Ltd., Good Vale Equities
Ltd., individuals and stockholders of RGGL, (collectively hereafter
“Distributees”); and (iii) Scott D. Olson, attorney at law, as escrow agent (the
"Escrow Agent"),


     WHEREAS, RGGL and Distributees are parties to a Master Separation and
Distribution Agreement dated as of November ___, 2005 ("Distribution
Agreement");


     WHEREAS, pursuant to the Distribution Agreement, the parties have agreed
that the Distributees will place into escrow 315,561 shares of RGGL common stock
(“Escrow Funds”) to indemnify RGGL and/or Amerikal Nutraceutical Corp.
(“Indemnitees”) effected by claims presented to RGGL for claims arising from the
Distribution Agreement (“Claims”);


WHEREAS, the Agreement will expire in twelve months from the date of execution
of the Distribution Agreement, whereupon all remaining Escrow Funds will be
returned to Distributees.


     WHEREAS, it is a condition to the closing of the Distribution Agreement
that the parties hereto will have entered into this Agreement and delivered the
Deposit (as defined below) to the Escrow Agent to be held by the Escrow Agent as
security for potential Claims upon the terms and conditions set forth herein;


     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein contained, the parties hereto agree as follows:


1.  Definitions. As used in this Agreement, the following terms shall have the
following meanings:


     "Claim" means a claim for any loss suffered, incurred or paid by any
Indemnitee arising out of the Distribution Agreement.


     "Claim Date" has the meaning set forth in Section 6.


     "Claim Disbursement Amount" has the meaning set forth in Section 6.


     "Claim Notice" has the meaning set forth in Section 6.


     "Escrow Funds" means the 315,561 shares of RGGl common stock while held by
the Escrow Agent from time to time pursuant to this Agreement.


1

--------------------------------------------------------------------------------


     "Expiration Date" means twelve months from the date of execution of the
Distribution Agreement.


     "Final Instruction" has the meaning set forth in Section 7.


2.  Appointment of Escrow Agent. RGGL and Distributees hereby appoint the Escrow
Agent to serve as agent for the purpose of holding and distributing the Escrow
Fund upon the terms and conditions herein set forth, and the Escrow Agent
accepts such appointment subject to the terms and conditions hereof.


3.  Escrow Funds. Simultaneously with the execution of this Agreement,
Distributees have deposited the Escrow Funds with the Escrow Agent and the
Escrow Agent hereby acknowledges receipt of the Escrow Funds.


4.  Maintenance of Escrow. The Escrow Agent shall hold the Escrow Fund in escrow
and shall disburse the Escrow Fund pursuant to this Agreement.


5.  Assertion of Claim. Indemitees may assert one or more Claims for which it
seeks recovery hereunder on or prior to the Expiration Date. Indemitees shall
assert such Claims by delivering a written notice ("Claim Notice") to the Escrow
Agent (who will distribute to Distributees) which includes (i) the date of the
Claim Notice ("Claim Date"), (ii) Indemnitees estimate of the Loss incurred by
the Indemnitee in connection with such Claim ("Claim Disbursement Amount"),
(iii) a reasonably detailed summary of the basis for such Claim, and (iv) a
determination as to whether or not such Claim relates to the Distribution
Agreement. Indemnitee may assert one or more Claim in a single Claim Notice. If
Indemnitee desires to change a Claim Disbursement Amount of a Claim Notice, then
it shall submit a new Claim Notice amending and restating the original Claim
Notice. A Claim Notice shall indicate whether the Claim Disbursement Amount
exceeds the balance of the Escrow Fund.


7.  Final Instruction. For the purposes of this Agreement, a "Final Instruction"
shall mean a written notice delivered to the Escrow Agent directing the
disbursement of the Claim Disbursement Amount relating to a particular Claim,
and which expressly states that it is a "Final Instruction" pursuant to this
Section 7. Except as provided in Subsections (b) and (d) below, a Final
Instruction shall be signed by RGGL and Distributees. A Final Instruction shall
be delivered to the Escrow Agent only under the following circumstances, and
accompanied by the indicated documentation:


     (a)  If Distributees dispute any aspect of a Claim Notice, the Distributees
shall give written notice of such dispute to the Escrow Agent, within 30
calendar days after receipt by Distributees of such Claim Notice. In such event,
no Final Instruction may be given to the Escrow Agent except as provided in (c)
or (d) below.


     (b)  If Distributees fail to respond to a Claim Notice within 30 calendar
days after receipt by Distributees of such Claim Notice, or if Distributees
notifies Indemnitee and the Escrow Agent in writing that there is no dispute
with respect to a Claim Notice, Indemnitee shall have the right to deliver to
the Escrow Agent a Final Instruction, signed only by Indemnitee, with respect to
the Claims described in such Claim Notice.


2

--------------------------------------------------------------------------------


     (c)  In the case of a Claim Notice which Distributees have disputed (as
provided in Subsection 7(a) above), if Indemitee and Distributees reach an
agreement with respect to the Claims described in a Claim Notice, Indemnitee and
Distributees shall give the Escrow Agent a Final Instruction, signed by both
Indemnitee and Distributees, with respect to such Claims.


     (d)  In the case of a Claim Notice which Distributees have disputed (as
provided in Subsection 7(a) above), if an arbitrator or a court of competent
jurisdiction issues a final, non-appealable order specifying the amount of
Indemnitee’s recovery (if any) with respect to a Claim, either Indemnitee or
Distributees shall have the right to deliver to the Escrow Agent a Final
Instruction with respect to such Claim based on and in compliance with such
order, signed only by indemnitee or Distributees, as the case may be, and
accompanied by a copy of such order.


8.  Distribution of Escrow Fund.


     (a)  Disbursements to Indemitee. Upon receipt of a Final Instruction, the
Escrow Agent shall promptly deliver to Indemnitee, funds in the form of RGGL
common stock equivalent in value to the sum of the Claim Disbursement Amount set
forth in such Final Instruction. Such common stock will be valued at the closing
price of RGBL.OB as reported by the OTC:BB on the day of such disbursement.


     (b)  Disbursements to Distributees. If no Claim is "asserted and
unresolved" (as defined below) by the Expiration Date, then the Escrow Agent
shall promptly deliver to Distributees all of the Escrow Funds. If any RGGL
Claims are asserted and unresolved by the Expiration Date, then the Escrow Agent
shall promptly deliver to Distributees Escrow Funds in an amount equal to the
positive difference, if any, between (A) the Claim Disbursement Amounts relating
to such Claims and (B) the amount of Escrow Funds as of immediately prior to the
Expiration Date. Upon receipt of Final Instructions after the Expiration Date
relating to Claims that were asserted and unresolved on the Expiration Date, the
Escrow Agent shall promptly deliver to Distributees all of the Escrow Funds, if
any, that remains in the Escrow Account after payment to Indemnitee of the Claim
Disbursement Amounts relating to such Final Instructions. For the purposes of
this Section 8(b), the phrase "asserted and unresolved" means, with respect to
any Claim, the Escrow Agent has received a Claim Notice but no Final Instruction
with respect to such Claim.


9.  Limitation of Liability of Escrow Agent; Etc.


     (a)  Nature of Duties; Liability; Indemnification. It is understood and
agreed that the duties of the Escrow Agent hereunder are purely ministerial in
nature and that the Escrow Agent shall not be liable for any error of judgment,
fact or law, or any act done or omitted to be done, except for its own willful
misconduct or that of its employees and agents. The Escrow Agent's determination
as to whether an event or condition has occurred, or been met or satisfied, or
as to whether a provision of this Agreement has been complied with, or as to
whether sufficient evidence of the event or condition or compliance with the
provision has been furnished to it, shall not subject the Escrow Agent to any
claim, liability or obligation whatsoever, even if it shall be found that such
determination was improper and incorrect; provided, that the Escrow Agent and
its employees and agents shall not have been guilty of willful misconduct or
gross negligence in making such determination. RGGL and Distributees jointly and
severally agree to indemnify the Escrow Agent for, and to hold it harmless
against, any loss, liability, or reasonable expense ("Cost") incurred without
willful misconduct on the part of the Escrow Agent, arising out of or in
connection with its entering into this Agreement and carrying out its duties
hereunder, including costs and expenses of defending itself against any claim of
liability in connection herewith or therewith. The right to indemnification set
forth in the preceding sentence shall include the right to be paid by RGGL and
Distributees in respect of Costs as they are incurred (including Costs incurred
in connection with defending itself against any claim of liability in connection
herewith). The Escrow Agent shall promptly repay any amounts so advanced if it
shall ultimately be determined by a final order of a court of competent
jurisdiction from which no appeal is or can be taken that the Escrow Agent is
not entitled to such indemnification.


3

--------------------------------------------------------------------------------


     (b)  Documents and Instructions. The Escrow Agent acts hereunder as a
depository only and shall not be responsible or liable in any manner whatsoever
for the genuineness, sufficiency, correctness or validity of any agreement,
document, certificate, instrument or item deposited with it or any notice,
consent, approval direction or instruction given to it, and the Escrow Agent
shall be fully protected, under Section 9(a) above, for all acts taken in
accordance with any written instruction or instrument given to it hereunder in
accordance with the provisions of this Agreement, and reasonably believed by the
Escrow Agent to be genuine and what it purports to be.


     (c)  Conflicting Notices, RGGL Claims, Demands or Instructions. If at any
time the Escrow Agent shall receive conflicting notices, claims, demands or
instructions with respect to the Escrow Fund, or if for any other reason it
shall in good faith be unable to determine the party or parties entitled to
receive monies from the Escrow Fund, the Escrow Agent may refuse to make any
distribution or payment and may retain the Escrow Fund in its possession until
it shall have received instructions in writing concurred in by all parties in
interest, or until directed by a final order or judgment of an arbitrator or a
court of competent jurisdiction from which no appeal is or can be taken,
whereupon the Escrow Agent shall make such disposition in accordance with such
instructions or such order.


     (d)  Advice of Counsel. The Escrow Agent may consult with, and obtain
advice from, legal counsel and employees in the event of any dispute or question
as to the construction of any of the provisions hereof or its duties hereunder,
and it shall incur no liability and shall be fully protected and indemnified
under Section 9(a) above for all acts taken, in the absence of gross negligence
or willful misconduct, in accordance with the opinion and instructions of such
counsel, and the reasonable costs of such counsel shall be subject to
reimbursement under Section 9(a) above.


4

--------------------------------------------------------------------------------


     (e)  Compensation and Expenses. RGGL agrees to pay, and shall be solely
responsible for, all fees, disbursements and other expenses charged by the
Escrow Agent for the performance of the Escrow Agent's services hereunder. The
Escrow Agent's fee for services for this Agreement is $2,000. The Escrow Agent
shall be entitled to reimbursement on demand for all reasonable expenses
incurred in connection with the administration of this Agreement or the escrow
created hereby which are in excess of its compensation for normal services
hereunder, including without limitation, payment of any reasonable legal fees
and expenses incurred by the Escrow Agent in connection with resolution of any
Claim by any party hereunder.


     (f)  Resignation of Escrow Agent. The Escrow Agent may resign at any time
upon giving the other parties hereto thirty (30) days' notice to that effect. In
such event the successor Escrow Agent shall be such person, firm or corporation
as shall be mutually selected by RGGL and Distributees. It is understood and
agreed that the Escrow Agent's resignation shall not be effective until a
successor Escrow Agent agrees to act hereunder; provided, that in the event no
successor Escrow Agent is appointed and acting hereunder within thirty (30) days
of such notice, the Escrow Agent may pay and deliver the Escrow Fund into a
court of competent jurisdiction; and provided, further, that RGGL and
Distributees may appoint a successor escrow agent hereunder at any time so long
as such successor shall accept and agree to be bound by the terms of this
Agreement (except that any such successor escrow agent shall be entitled to
customary fees payable by RGGL and Distributees as provided in Section 9(e))


10.  Notices. All notices, consents, approvals, directions and instructions
required or permitted under this Agreement shall be effective when received and
shall be given in writing and delivered either by hand or by registered or
certified mail, postage prepaid, or by telecopier, and addressed as follows:


     If to Distributees:
          
          
          Attention:
          Facsimile:  ( ) -


     If to RGGL:


          RG Global Lifestyles, Inc.
          30021 Tomas, Suite 200
          Rancho Santa Margarita, CA 92688
          Attention:  Grant King
          Facsimile:  (949) -


5

--------------------------------------------------------------------------------


     If to the Escrow Agent:


          Scott D. Olson, Esq.
          417 Poinsettia Ave.
          Corona del Mar, CA 92625


11.  Miscellaneous.


     (a)  Entire Agreement, etc. This Agreement and the Distribution Agreement
contain the entire agreement among the parties with respect to the subject
matter hereof and supercede all other prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof.
In the event of a conflict between the terms and provisions hereof and of the
Distribution Agreement, the terms and provisions hereof shall govern the rights,
obligations and liabilities of the Escrow Agent.


     (b)  Amendments and Supplements. This Agreement may not be amended,
supplemented or discharged, and no provision hereof may be modified or waived,
except by an instrument in writing signed by all of the parties hereto.


     (c)  No Waiver. No provision hereof may be waived, except by an instrument
in writing signed by the party waiving compliance. The failure of any party
hereto to enforce at any time any of the provisions of this Agreement shall in
no way be construed to be a waiver of any such provision, nor in any way to
affect the validity of this Agreement or any part hereof or the right of such
party thereafter to enforce each and every such provision. No waiver of any
breach of or non-compliance with this Agreement shall be held to be a waiver of
any other or subsequent breach or non-compliance. The rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies that any
party may otherwise have at law or in equity.


     (d)  Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of each of the parties hereto, and their respective heirs,
successors, assigns, distributees and legal Agents.


     (e)  Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the substantive law of the State of California
without regard to its principles of conflicts of laws. Any provision hereof
which may prove invalid or unenforceable under any law shall not affect the
validity or enforceability of any other provision hereof.


     (f)  Construction of Agreement. A reference to a Section shall mean a
Section in this Agreement unless otherwise expressly stated. The titles and
headings herein are for reference purposes only and shall not in any manner
limit the construction of this Agreement which shall be considered as a whole.
The words "include," "includes" and "including" when used herein shall be deemed
in each case to be followed by the words "without limitation".


6

--------------------------------------------------------------------------------


     (g)  Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.


* * * * *


IN WITNESS WHEREOF, the parties hereto have executed or caused this Escrow
Agreement to be duly executed as a sealed instrument as of the day and year
first above written.


RG GLOBAL LIFESTYLES, INC.




By:  /s/                                                
     Name:  Lou Knickerbocker
     Title:    Chief Executive Officer




DISTRIBUTEES:
 
* /s/ Hooi Shoke Yan
Hooi Shoke Yan
Managing Director 
Omeco Investment Group Ltd.




* /s/ Handajati Widjaja
Handajati Widjaja




* /s/ Serialam Pasaribu
Serialam Pasaribu




* /s/ Lindiani Poerwaningsih
Lindiani Poerwaningsih




* /s/ Tan Wie Ling
Tan Wie Ling




* /s/ Fitri Dafiyanti Kasidik
Fitri Dafiyanti Kasidik


7

--------------------------------------------------------------------------------




* /s/ Nasimun
Nasimun




* /s/ Linda Margarita Halim
Linda Margarita Halim




* /s/ Chong Weiyi
Chong Weiyi
Managing Director
Mastertime Worldwide Ltd.,




* /s/ Peh Ee Hong
Peh Ee Hong
Managing Director
Winterpark Offshore Ltd.,




* /s/ Peh Ee Ming
Peh Ee Ming
Managing Director
Good Vale Equities ltd,




* By: /s/                                                
 
Anne Ferrell - Attorney in Fact




ESCROW AGENT:


SCOTT D. OLSON, ESQ.




/s/                                                


8

--------------------------------------------------------------------------------


 